Citation Nr: 0324804	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  97-26 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
due to a head injury.

2.  Entitlement to service connection for dementia due to a 
head injury.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the RO.  

The veteran testified at a videoconference hearing before a 
Veterans Law Judge (VLJ) in May 2000.  Thereafter, in July 
2000, the Board remanded the case, in part, for additional 
development.  In June 2003, the Board notified the veteran 
that, because the Board no longer employed the VLJ who 
conducted his May 2000 hearing, he was entitled to another 
Board hearing.  The veteran responded that he did not want 
another hearing.  Consequently, the Board will proceed with 
its review of the case. 

(The issues of entitlement to TDIU and service connection for 
dementia due to a head injury will be addressed in the remand 
that follows the decision below.)


FINDING OF FACT

The veteran has a seizure disorder that likely resulted from 
a head injury during his military service.




CONCLUSION OF LAW

The veteran has a seizure disorder that is the result of 
injury incurred during active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  If a reasonable doubt arises 
regarding such a determination, it will be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2003).

In the veteran's case, he claims that he suffers from a 
seizure disorder, among other things, as a result of an 
injury sustained during military service in 1991.  
Specifically, he claims that he hit his head when involved in 
a motor vehicle accident, and that he has continued to suffer 
from residuals of such injury.  In support of his claim, the 
veteran has provided numerous written statements describing 
his injury and the residuals from such injury.  Based on a 
review of the evidence and resolving reasonable doubt in 
favor of the veteran, the Board finds that service connection 
for a seizure disorder as a residual of such an injury is 
warranted.  

In this regard, the Board notes that the veteran's service 
medical records do confirm that, in February 1991, the 
veteran was hospitalized after being involved in a motor 
vehicle accident.  The records show that the veteran reported 
hitting his head against the ceiling of a truck and that he 
sustained neck injuries.

The veteran's service medical records include a March 1991 
medical air evacuation summary indicating that the veteran 
was driving a truck in Saudi Arabia and hit a big rock, which 
caused him to hit the roof of the cab, causing neck pain.  An 
April 1992 addendum to a January 1992 Medical Board report, 
shows that, in February 1991, while driving a 21/2-ton truck 
while deployed in the Persian Gulf, the veteran hit a bump in 
the road and struck his head against the ceiling of the cab.  
This caused an axial load and hyperflexion injury to the 
cervical spine.  In March 1991, the veteran underwent a C5-C6 
anterior cervical diskectomy and fusion.  It was the 
physician's impression that it was possible that the 
veteran's clumsiness and sensory deficit were from a post-
traumatic basal ganglia hemorrhage sustained at the time of 
the injury.  Additionally, myofascial pain syndrome was most 
likely a residual from the C5-6 anterior cervical diskectomy 
and fusion.  

Service medical records also include an inpatient treatment 
record indicating that the veteran was admitted in February 
1991 and discharged in March 1991 for head and neck injuries.  
A July 1991 computerized tomography (CT) of the cervical 
spine revealed status-post anterior cervical fusion at C5-C6 
with end plate spur formation that caused attenuation of the 
left anterolateral aspect of the thecal sac and of the 
exiting nerve root.  A July 1991 magnetic resonance imaging 
(MRI) revealed an ischemic injury of the right basal ganglia.

Thereafter, by rating action of May 1993, the RO granted 
service connection for postoperative anterior cervical fusion 
with myalgia of the trapezius muscles, chronic muscle 
contraction headaches, right basal ganglion infarction with 
symptoms of neurological loss in the left hand, and bilateral 
hearing loss.  

Post-service private treatment reports indicate that the 
veteran fell at work when he slipped on the floor in March 
1995, impacting his right hand and twisting his back.  
Correspondence from a private physician in April 1995 
reported that medical records indicate that the veteran was 
apparently trying to move a box when his legs slipped and he 
tried to catch himself and strained his back. 

When the veteran was examined by VA in August 1996 for post-
traumatic stress disorder, he reported that he had a seizure 
and fell about two weeks prior.  He reported a loss of 
consciousness for about 10 minutes.  The assessment was 
dysthymia.

VA hospitalization records show that, in July 1996, the 
veteran had a seizure and sustained a traumatic head 
fracture.  An August 1996 electroencephalogram (EEG) was 
obtained.  It was noted that the veteran had had a left 
occipital skull fracture.  The impression was a mildly 
abnormal EEG because of occasional focal slow wave activity 
emanating from the left temporal region of questionable 
significance but may in fact be related to the veteran's past 
traumatic history and the recent seizure and the seizures 
prior thereto.  Clinical correlation was strongly suggested.

A memorandum, dated in September 1996, from a VA physician 
who reviewed the veteran's claims file, described the 
veteran's service history, including the in-service head 
injury and injury to his cervical spine.  He was found to 
have a post-traumatic basal ganglia hemorrhage from the 
initial injury, a July 1991 MRI revealed a one-centimeter 
area in the right basal ganglia consistent with the previous 
ischemic injury.  The physician noted, however, that these 
service medical records did not show any evidence of seizure 
activity or a skull fracture around the time of the 1991 
injury.  The physician opined that the veteran's seizures 
could not be related to the old basal ganglia infarction, but 
may be related to some subsequent head trauma, which resulted 
in an occipital fracture.

On the contrary, the veteran's treating VA physician since 
July 1993, indicated in a July 1997 treatment note, that the 
veteran had a CT scan that revealed a basal ganglia lesion 
but apparently the veteran's head was not scanned at the time 
of his neck injury in service so a causal association could 
only be inferred rather than proven.  The physician noted 
however that a neck injury requiring surgery could have 
resulted in some brain injury.  The degree of cerebral 
impairment was well documented on the neuropsychiatric 
examination.  The physician opined that it was suspected that 
the veteran had an acquired seizure disorder secondary to 
head/neck injury.  Fortunately, the veteran had an extended 
seizure-free period, but unfortunately this interval ended in 
a severe, generalized seizure that resulted in a fracture.  
The veteran suffered some temporary EEG abnormalities 
suggesting additional cerebral damage.  The physician opined 
that in all fairness, the veteran had a service-connected 
head/neck injury with secondary seizure disorder.  

The veteran's treating VA physician also submitted a 
statement in September 1997 indicating that the veteran had 
had personality changes and symptoms unexplained by cervical 
radiculopathy following the diskectomy in March 1991.  A July 
1991 MRI demonstrated an infarct in the right basal ganglia 
that could be the basis for personality changes and seizures.  
Dr. E.M. opined that the veteran did not have epilepsy 
because seizures did not exist prior to the head-neck injury.  
Thus, the only prudent explanation was that a neck injury 
substantial enough to axial load the cervical spine to blow 
out a disc, had enough force to cause an infarct.  Although 
unusual in its site, according to Dr. E.M., the temporal 
association of the events was escapable.  

Similarly, following an examination for VA in September 2001, 
after providing a detailed description of the veteran's 
medical history and recent diagnostic test findings, the 
examiner opined that the veteran had diagnoses of residuals 
of head injury and a seizure disorder.  The examiner further 
stated "Objective Findings Head injury in 1991 developed 
seizure after head injury had grand mal seizure in [19]97 for 
the first time."

In a January 2002 addendum to the September 2001 VA 
examination, a senior medical advisor provided a laboratory 
addendum.  The medical advisor summarized the veteran's 
diagnostic tests, and reviewed the September 2001 examination 
report.  The medical advisor gave an opinion that there was a 
100 percent relationship between the veteran's service-
connected head injury and current seizure disorder.  

In this regard, the Board finds that, with resolution of 
doubt in the veteran's favor, the Board concludes that a 
grant of service connection for a seizure disorder is 
warranted.  Simply put, the Board finds the veteran's service 
medical records confirm that he sustained a neck injury in 
service, and consistently reported having hit his head.  
Post-service records also show that he hit his head in August 
1996 in conjunction with having a seizure, and that such 
seizure has been casually associated with the head injury or 
basal ganglia infarction in service.

In summary, despite evidence suggesting that the veteran's 
seizure could not be related to an old basal ganglia 
infarction in service, the evidence equally suggests that the 
veteran's seizure disorder may be due to an in-service head 
injury, or due to a post-service head injury that resulted 
from a seizure associated with a head injury.  Absolute 
certainty is not required.  38 C.F.R. § 3.102.  Consequently, 
the Board finds that the evidence regarding a link between 
current disability and military service is in relative 
equipoise.  As noted above, with resolution of doubt in the 
veteran's favor, it may be concluded that the veteran's 
seizure disorder is attributable to active military service.  
38 U.S.C.A. § 5107 (West 2002).  Therefore, service 
connection for seizure disorder due to a head injury is 
warranted. 

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  It is the 
Board's conclusion that this law does not preclude the Board 
from proceeding at this time to a final adjudication of the 
veteran's claim of service connection for a seizure disorder 
due to a head injury.  The Board finds that further action by 
the RO in accordance with the VCAA is not necessary in this 
case, especially in light of the grant of service connection.  
Consequently, adjudication of this claim without referral to 
the RO for additional consideration under the new law poses 
no risk of prejudice to the veteran.  


ORDER

Service connection for a seizure disorder due to a head 
injury is granted.


REMAND

Review of the claims file does not reflect that the veteran 
has been properly advised of the changes brought about by the 
VCAA.  This law is applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be retrieved by VA.  38 
U.S.C.A. § 5103(a) and (b) (West 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the agency of original jurisdiction.  This was 
begun after February 22, 2002.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(codified at 38 C.F.R. §§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  
In March 2003, the Board also attempted to cure a procedural 
defect in this case by notifying the veteran of the enactment 
of the VCAA, as this had not been done previously.  The Board 
also informed the veteran that he had 30 days to respond to 
the notice.  This was done in accordance with 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  

Despite the Board's effort at notification of the VCAA under 
38 C.F.R. § 19.9(a)(2), on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) (DAV), held that 38 C.F.R. 
§ 19.9(a)(2) (which authorized the Board to develop evidence 
on its own) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(permitting the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  

In the instant case, the Board's March 2003 VCAA notification 
letter is contrary to law.  Because the Federal Circuit 
invalidated 38 C.F.R. § 19.19(a)(2)(ii) (2002) finding that 
such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002), as 
it afforded less than one year for receipt of additional 
evidence, the Board must remand the case to comply with the 
DAV decision.  

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has properly satisfied its duty to notify the 
veteran of what is needed to substantiate the claims of 
service connection for dementia due to a head injury and for 
TDIU, particularly the information or evidence required of 
the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  

For the reasons set out above, the Board will remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law with respect to the claims.  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his remaining claims, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  He 
should also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable.  

2.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

3.  Then, the RO should re-adjudicate the 
claims on appeal.  If any benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.  The 
SSOC should contain, among other things, 
a summary of the evidence received since 
the last SSOC was issued in October 2002.  
38 C.F.R. § 19.31 (2003).  The veteran 
and his representative should be afforded 
an opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



